Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Claim Rejections - 35 USC § 102(maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Timm et al US2008/0308604.

Regarding claim 1, Timm discloses a surgical instrument, comprising: a first jaw (cartridge channel assembly 120) comprising a pair of laterally aligned vertical slots formed in a proximal end portion (123a,b; par 0143), each said vertical slot having an open upper end (fig.2); a second jaw movably supported for selective pivotal travel relative to said first jaw between a fully open and a fully closed position (anvil jaw 110), said second jaw comprising: a second jaw body (110; fig.2); and a pair of pivot members (119a,b) protruding laterally from a proximal end (116) of said second jaw body wherein each said pivot member is pivotally received in a corresponding one of said vertical slots in said first jaw such that said pivot members may pivot therein to facilitate said pivotal travel of said second jaw relative to said first jaw (par 0143) and wherein said surgical instrument further comprises: a retainer member  (pivot block 50 and tube adapter 40) configured to operably engage said proximal end portion of said first jaw 
Regarding claim 2, Timm discloses the surgical instrument of Claim 1, wherein each said pivot member (119a,b) comprises a circular cross-sectional shape (fig.2) and wherein said retainer member comprises a slot cap corresponding to each said vertical slot and sized to extend therein through said open end, each said slot cap having an arcuate bottom portion configured to pivotally receive said corresponding pivot pin therein (retainer 40 extend around the proximal portion of the cartridge and with pin 39 retains the pivot members 119 in the notch slots 123a,b; fig.2; par 0134-0135).
Regarding claim 3, Timm discloses the surgical instrument of Claim 1, wherein each said vertical slot (123a,b) is formed in a corresponding upstanding vertical wall portion of said first jaw (120) and wherein said retainer member comprises: a retainer body sized to span between said vertical wall portions (retainer portion 50 extends between the wall and attaches to outer tube connecter retainer 40 which spans the walls); a slot cap corresponding to each said vertical slot and sized to extend therein through said open end (retainer 50 sits within the open portion of channel 120 and is interpreted as extending through said open end); and a mounting formation on said retainer body and corresponding to each said upstanding vertical wall portion and being configured to be seated in a correspondingly shaped mounting opening therein (pivot block 50 extends and sits in the open space of the channel and retains the anvil by retaining the anvil in place; par 0136).
Regarding claim 4, Timm discloses the surgical instrument of Claim 3, wherein said mounting
formations are located proximal to said slot caps (fig.2; par 0136).
Regarding claim 5, Timm discloses the surgical instrument of Claim 1, wherein said axially movable closure member (140) comprises an axially movable distal closure tube segment sized to slidably 
Regarding claim 6, Timm discloses the surgical instrument of Claim 5, wherein said first jaw (cartridge assembly 120) is operably coupled to an elongate shaft assembly (20; fig.1).
Regarding claim 7, Timm discloses the surgical instrument of Claim 6, wherein said elongate shaft assembly comprises: a spine assembly operably coupled to said first jaw; and a proximal closure tube assembly movably supported for axial travel relative to said spine assembly and pivotally coupled to said axially movable distal closure tube segment (hollow spline 1510; par 0172).
Regarding claim 8, Timm discloses the surgical instrument of Claim 7, wherein said proximal closure tube assembly (140) operably interfaces with a closure system configured to selectively apply axial closure and opening motions to said proximal closure tube assembly (par 0143-0145).
Regarding claim 9, Timm discloses the surgical instrument of Claim 8, wherein said closure system is supported by a handheld housing (par 0133; fig.1).
Regarding claim 10, Timm discloses the surgical instrument of Claim 8, wherein said closure system is supported by a housing that operably interfaces with a robotic controlled actuator (par 0132).
Regarding claim 11, Timm discloses the surgical instrument (1), comprising: an elongate channel (120) configured to operably support a surgical fastener cartridge therein (cartridge assembly 200; fig.2), said elongate channel comprising a pair of laterally aligned vertical slots (123a,b) formed in a proximal end portion of said elongate channel (120) wherein each said vertical slot includes an open upper end (fig.2); an anvil (110) movably supported for selective pivotal travel relative to said elongate channel between a fully open and a fully closed position (par 0143), said anvil comprising: an anvil body (anvil assembly 110) ; and a pair of anvil trunnions protruding laterally from an anvil mounting portion of said anvil body (trunnions 119a,b), wherein each said anvil trunnion is pivotally received in a corresponding one of said vertical slots in said elongate channel such that said anvil trunnions may pivot therein to facilitate said pivotal travel of said anvil relative to said elongate channel and wherein said surgical instrument further comprises ( par 0143; fig.2): a retainer member (pivot block 50 and connector 
Regarding claim 12, Timm discloses the surgical instrument of Claim 11, wherein each said anvil trunnion (119a,b) comprises a circular cross-sectional shape and wherein said retainer member comprises a slot cap corresponding to each said vertical slot and sized to extend therein through said open end, each said slot cap having an arcuate bottom portion configured to pivotally receive said corresponding anvil trunnion therein (retainer 40 extend around the proximal portion of the cartridge and with pin 39 retains the pivot members 119 in the notch slots 123a,b; fig.2; par 0134-0135).
Regarding claim 13, Timm discloses the surgical instrument of Claim 11, wherein each said vertical slot is formed in a corresponding upstanding vertical wall portion (121a,b) of said elongate channel (120) and wherein said retainer member comprises: a retainer body sized to span between said vertical wall portions (pivot block 50 sits between open walls 120); a slot cap corresponding to each said vertical slot and sized to extend therein through said open end; and a mounting formation on said retainer body and corresponding to each said upstanding vertical wall portion and being configured to be seated in a correspondingly shaped mounting opening therein (connector 40 connects to connector block 50 to retain the anvil in the vertical slots acting as a slot cap; fig.2; par 0143-0145).
Regarding claim 14, Timm discloses the surgical instrument of Claim 13, wherein each said slot cap has a wedge shape configured to be inserted into said open end of said corresponding vertical slot (fig.2; par 0143-0145).
Regarding claim 15, Timm discloses the surgical instrument of Claim 11, wherein said retainer member is affixed to said elongate channel by at least one of frictional engagement with said elongate channel, adhesive and welding (pivot block is retained by pin 59 in channel 120; par 0135-0137).
Regarding claim 16, Timm discloses the surgical instrument of Claim 11, wherein said axially movable closure member (140) comprises an axially movable distal closure tube segment sized to slidably move over said retainer member to provide opening and closing motions to said anvil and retain said retainer member in retaining engagement with said proximal end portion of said elongate channel (par 0143-0145).
Regarding claim 17, Timm discloses the surgical instrument of Claim 11, wherein said elongate channel (120) is operably coupled to an elongate shaft assembly (20; fig.1).
Regarding claim 18, Timm discloses the surgical instrument of Claim 17, wherein said elongate shaft assembly comprises: a spine assembly operably coupled to said elongate channel; and a proximal closure tube assembly movably supported for axial travel relative to said spine assembly and pivotally coupled to said axially movable closure member (hollow spline 1510; par 0172).
Regarding claim 19, Timm discloses a surgical system (1), comprising: a housing operably supporting a closure system (closure tube assembly 2300); an interchangeable surgical tool assembly (20b) comprising: an elongate shaft assembly (20) operably and removably couplable to said housing such that a proximal closure portion thereof is configured to receive axial closure motions from said closure system; and a surgical end effector (10), comprising: an elongate channel (120) configured to operably support a surgical fastener cartridge (200) therein, said elongate channel comprising a pair of laterally aligned vertical slots (123a,b) formed in a proximal end portion of said elongate channel (120) wherein each said vertical slot includes an open upper end (fig.2); and an anvil (110) movably supported for selective pivotal travel relative to said elongate channel between a fully open and a fully closed position, said anvil comprising: an anvil body (110) ; and a pair of anvil trunnions (119a,b) protruding laterally from an anvil mounting portion of said anvil body (fig.2; 0143), wherein each said anvil trunnion is pivotally received in a corresponding one of said vertical slots in said elongate channel such that said anvil trunnions may pivot therein to facilitate said pivotal travel of said anvil relative to elongate channel and wherein said surgical system further comprises (par 0143-0145) : a retainer member (pivot block 50 and connector tube 40) configured to be supported on said proximal end portion of said elongate channel 
Regarding claim 20, Timm discloses the surgical system of Claim 19, wherein said axially movable closure member (140) comprises an axially movable distal closure tube segment sized to slidably move over said retainer member to provide opening and closing motions to said anvil and retain said retainer member in retaining engagement with said proximal end portion of said elongate channel (par 0143) and wherein said elongate shaft assembly (20) further comprises: a spine assembly operably coupled to said elongate channel (hollow spline 1510; par 0172); and a proximal closure tube assembly movably supported for axial travel relative to said spine assembly and pivotally coupled to said axially movable distal closure tube segment (140; par 0143-0145).
Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. Applicant argues that Timm fails to teach a retainer member configured to operably engage said proximal end portion of said first jaw and retain said pivot members in said corresponding vertical slots as said second jaw moves between open and closed positions, in furtherance of this argument, argue that pivot block and tube adapter are completely proximal to the pivot members and do not retain the trunnions in the vertical slots.
However this argument is not persuasive because the term “operably engage” does not require a direct retention, just that in operation the proximal member operably retains the trunnions in the slots, this occurs when the cartridge jaw which is attached by pins to pivot block 50 and tube adapter 40 which engages the lower jaw, this engagement allows for closure tube 140 to move axially to close and open the jaws, during this movement and the way the pivot block and tube adapter work with the closure tube which is fitted over the jaws, retains the trunnions 119 in the vertical slots during firing and clamping operations, operably retaining the pivot members within the vertical slots as claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731